Exhibit 4.1 FLUSHING FINANCIAL CORPORATION INDENTURE Dated as of , as Trustee SENIOR NOTES Table of Contents Page ARTICLE I DEFINITIONS Section 1.01 Definitions 1 ARTICLE II NOTES Section 2.01 Authentication and Dating; Title and Terms 7 Section 2.02 Forms Generally; Form of Trustees Certificate of Authentication 10 Section 2.03 Form of Note 10 Section 2.04 Execution of Notes 11 Section 2.05 Legends 11 Section 2.06 Global Note 12 Section 2.07 Computation of Interest 14 Section 2.08 Transfer and Exchange 15 Section 2.09 Mutilated, Destroyed, Lost or Stolen Notes 16 Section 2.10 Temporary Notes 17 Section 2.11 Cancellation 17 Section 2.12 CUSIP Numbers 17 ARTICLE III PARTICULAR COVENANTS OF THE CORPORATION Section 3.01 Payment of Principal and Interest 17 Section 3.02 Offices for Notices and Payments, Etc 18 Section 3.03 Appointments to Fill Vacancies in Trustees Office 18 Section 3.04 Provision as to Paying Agent 19 Section 3.05 Certificate to Trustee 19 Section 3.06 Compliance with Consolidation Provisions 20 Section 3.07 Limitation on Dividends 20 Section 3.08 Payment Upon Resignation or Removal 20 ARTICLE IV LIST OF NOTEHOLDERS AND REPORTS BY THE CORPORATION AND THE TRUSTEE Section 4.01 List of Noteholders 21 Section 4.02 Preservation and Disclosure of Lists 21 Section 4.03 Reports by the Corporation 22 Section 4.04 Reports by the Trustee 23 ARTICLE V REMEDIES OF THE TRUSTEE AND NOTEHOLDERS UPON EVENT OF DEFAULT Section 5.01 Events of Default 23 Section 5.02 Acceleration of Maturity 24 Section 5.03 Payment of Notes on Default; Suit Therefor 24 Section 5.04 Trustee May File Proofs of Claim 25 Section 5.05 Application of Moneys Collected by Trustee 26 Section 5.06 Proceedings by Noteholders 26 Section 5.07 Proceedings by Trustee 27 Section 5.08 Restoration of Rights and Remedies 27 Section 5.09 Remedies Cumulative and Continuing 28 Section 5.10 Direction of Proceedings and Waiver of Defaults by Majority of Noteholders 28 Section 5.11 Notice of Defaults 28 Section 5.12 Undertaking to Pay Costs 29 Section 5.13 Unconditional Right of Security Holders To Receive Principal, Premium and Interest 29 ARTICLE VI CONCERNING THE TRUSTEE Section 6.01 Duties and Responsibilities of Trustee 29 Section 6.02 Reliance on Documents, Opinions, etc 31 Section 6.03 No Responsibility for Recitals, etc 32 Section 6.04 Trustee, Authenticating Agent, Paying Agents, Transfer Agents and Registrar May Own Notes 32 Section 6.05 Moneys to be Held in Trust 32 Section 6.06 Compensation and Expenses of Trustee 33 Section 6.07 Officers Certificate as Evidence 33 Section 6.08 Conflicting Interest of Trustee 33 Section 6.09 Eligibility of Trustee 34 Section 6.10 Resignation or Removal of Trustee 34 Section 6.11 Acceptance by Successor Trustee 35 Section 6.12 Succession by Merger, etc 36 Section 6.13 Limitation on Rights of Trustee as a Creditor 37 Section 6.14 Authenticating Agents 37 ARTICLE VII CONCERNING THE NOTEHOLDERS Section 7.01 Action by Noteholders 38 Section 7.02 Proof of Execution by Noteholders 38 Section 7.03 Who Are Deemed Absolute Owners 39 Section 7.04 Notes Owned by Corporation Deemed Not Outstanding 39 Section 7.05 Revocation of Consents; Future Holders Bound 39 ARTICLE VIII MEETINGS OF NOTEHOLDERS Section 8.01 Purposes of Meetings 40 Section 8.02 Call of Meetings by Trustee 40 Section 8.03 Call of Meetings by Corporation or Noteholders 40 Section 8.04 Qualifications for Voting 40 Section 8.05 Regulations 41 Section 8.06 Voting 41 Section 8.07 Quorum; Actions 41 ARTICLE IX SUPPLEMENTAL INDENTURES Section 9.01 Supplemental Indentures Without Consent of Noteholders 42 Section 9.02 Supplemental Indentures With Consent of Noteholders 43 Section 9.03 Compliance with Trust Indenture Act; Effect of Supplemental Indentures 44 Section 9.04 Notation on Notes 44 Section 9.05 Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee 45 ARTICLE X CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER AND LEASE Section 10.01 Corporation May Consolidate, etc., on Certain Terms 45 Section 10.02 Successor Person to be Substituted for Corporation 45 Section 10.03 Opinion of Counsel to be Given Trustee 46 ARTICLE XI REDEMPTION OF NOTES Section 11.01 Applicability of Article 46 Section 11.02 Election to Redeem; Notice to Trustee 46 Section 11.03 Selection by Trustee of Notes to be Redeemed 46 Section 11.04 Notice of Redemption 47 Section 11.05 Deposit of Redemption Price 47 Section 11.06 Notes Payable on Redemption Date 47 Section 11.07 Notes Redeemed in Part 48 ARTICLE XII SATISFACTION AND DISCHARGE OF INDENTURE Section 12.01 Discharge of Indenture 48 Section 12.02 Deposited Moneys and U.S. Government Obligations to be Held in Trust by Trustee 49 Section 12.03 Paying Agent to Repay Moneys Held 49 Section 12.04 Return of Unclaimed Moneys 49 Section 12.05 Defeasance Upon Deposit of Moneys or U.S. Government Obligations 49 ARTICLE XIII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS Section 13.01 Indenture and Notes Solely Corporate Obligations 50 ARTICLE XIV MISCELLANEOUS PROVISIONS Section 14.01 Successors 50 Section 14.02 Official Acts by Successor Corporation 50 Section 14.03 Surrender of Corporation Powers 51 Section 14.04 Addresses for Notices, etc 51 Section 14.05 Governing Law 51 Section 14.06 Evidence of Compliance with Conditions Precedent 51 Section 14.07 Business Days 51 Section 14.08 Qualification of Indenture 52 Section 14.09 Trust Indenture Act to Control 52 Section 14.10 Table of Contents, Headings, etc 52 Section 14.11 Execution in Counterparts 52 Section 14.12 Separability 52 EXHIBITS Exhibit A Form of Note A-1 Exhibit B Form of Certificate of Officer of the Corporation B-1 Cross Reference Table Showing Reflection of Certain Provisions Required Pursuant to Section 310 through 318(a) of Trust Indenture Act of 1939, as Amended, (Including Cross-References to Provisions of Sections 310 through 318(a) which, Pursuant to
